UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Golden Oasis New Energy Group, Inc. (Name of small business issuer in our charter) Nevada 27-2563052 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) IRS I.D. 2112A STONINGTON AVENUE HOFFMAN ESTATES, IL (Address of principal executive offices) (Zip Code) SEC File No. 175482 Corporation Administration Services, Inc. 1955 Baring Blvd Sparks Nevada 89434 775-358-1412 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Titleofeachclassof securitiestoberegistered Amounttobe registered[1] Proposed maximum offering priceper unit Proposed maximum aggregate offeringprice Amountof registration fee[2][3] Common Stock offered by the Selling Stockholders [4] $ $ $ (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based upon the proposed maximum offering price per share. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .0001161 of the aggregate offering price. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. 2 PROSPECTUS – SUBJECT TO COMPLETION DATED January 11 , 2012 Golden Oasis New Energy Group, Inc. Selling shareholders are offering up to 671,500 shares of common stock. The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and, assuming we secure this qualification, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012 . 3 TABLE OF CONTENTS SUMMARY INFORMATION AND RISK FACTORS 5 RISK FACTORS 8 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 14 DILUTION 14 SELLING SHAREHOLDERS 15 PLAN OF DISTRIBUTION 18 LEGAL PROCEEDINGS 20 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 20 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 DESCRIPTION OF SECURITIES 23 INTEREST OF NAMED EXPERTS 23 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 24 DESCRIPTION OF BUSINESS 24 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 DESCRIPTION OF PROPERTY 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 33 EXECUTIVE COMPENSATION 35 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 37 FINANCIAL STATEMENTS 38 4 SUMMARY INFORMATION AND RISK FACTORS You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Golden Oasis New Energy Group, Inc. is a Nevada corporation formed on May 10, 2010, with registered address at 1955 Baring Blvd, Sparks, Nevada 89434. Golden Oasis New Energy Group, Inc. transacts its business in the U.S. located in the State of Illinois and has principal office at 2112A Stonington Avenue, Hoffman Estates, IL 60169, and contact telephone number 630-254-8655. Business We will sell the lithium-ion batteries and related power supplies that mainly are used in mobile and consumer electronics products, such as readers, DVD players, digital cameras and digital video recorders, communications products, electric-power bikes and mopeds, miner's lamps, electric-power tools, electric-power sources for instruments and meters and other similar electrical equipment that can run on batteries. Our major supplier is ZHEJIANG UNITED POWER ENERGY CO., LTD, a non-affiliated third party manufacturer (“Supplier”). It was established in 2008 specializing in developing, producing, and selling the high-power lithium-ion battery cells as well as the battery packages, and is located at No.489 Jianduan Road, Qingshan Industrial Park, Tonglu, and Hangzhou, Zhejiang, China. On June 1, 2011, Golden Oasis New Energy Group, Inc. signed a one year distribution agreement with ZHEJIANG UNITED POWER ENERGY CO., LTD. The Agreement may be renewed for additional periods of one (1) year each, commencing on June 1 of each year, unless one of the parties shall have given the other written notice of its intention not to renewal of this Agreement no later than January 1 of that year. The prices to be paid by for Products purchased pursuant to the Distribution Agreement shall be no more than 10% over Supplier’s cost of producing the Products. Supplier will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. Distributor is not prohibited from distributing products produced and supplied by entities other than the Supplier. As of the date of this registration statement, we have generated no revenues. However, we have taken the following significant operational steps to implement our business plan: Signed distribution agreement with our supplier to secure our products supplies; Starting to build online advertisement and e-commerce web site in next 3 months:The website is in process of being completed, 70% has done, and we will finish by the end of January, 2012; Setting up online business accounts with major e-commerce providers such as eBay, Amazon, and Paypal:We have signed up with eBay and Paypal accounts, and we are going to apply for an Amazon account in January, 2012; Continued marketing efforts to locate wholesale distributors:We have had discussions with several potential wholesale distributors but have no contract, agreement or commitment in place yet; and Continued researching attending major electronics trade show in USA. 5 We placed purchase orders for 20 pieces of 48 VDCLiFePo4 batteries, 20 pieces of 36 VDC LiFePo4 batteries, and 20 pieces of 24 VDC LiFePo4 batteries from Zhejiang United Power Energy Co. Ltd. for the total amount of $12,000.The purchase orders were in process and the shipments is estimated to ship out at early January 2012. In order to generate revenues, we intend to continue all of our marketing efforts as described above.Accordingly, we estimate that our first sales will be in March/April 2012. Our auditor has indicated in its report that our lack of revenues raise substantial doubt about our ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty. If we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. The Offering As of the date of this prospectus, we had 5,771,500 shares of common stock outstanding. Selling shareholders are offering up to 671,500 shares of common stock. The selling shareholders will offer their shares at $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will pay all expenses of registering the securities, estimated at approximately $60,000. We will not receive any proceeds of the sale of these securities. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. 6 Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. STATEMENT OF LOSS Cumulative from May 10, 2010 (Date Three Month of Inception) Ended Through September 30, 2011 September 30,2011 (Unaudited) (Unaudited) Revenues: - - COGS: - - Gross Profit - - Operating expenses: Net Loss $
